offerletterpearsonimage1.jpg [offerletterpearsonimage1.jpg]


                                                




Exhibit 10.10
September 16, 2016                                    


Ms. Tracy Pearson
255 Ridgewood Drive
Piperton, TN 38017




Dear Tracy,


We are pleased to offer you the position of SVP Packaging Solutions with Veritiv
Operating Company. This position is based out of Atlanta, Georgia and reports to
Mary Laschinger, Chairman and CEO. Your anticipated start date is on or before
October 17, 2016.


You will receive a monthly salary of $37,500 (which equates to $450,000 per
year). In accordance with Veritiv’s current payroll practices, your salary will
be paid on the last working day of the month. This is a salaried exempt
position, which means that you will not be eligible for overtime pay.


This position is eligible for relocation benefits in accordance with Veritiv’s
relocation policy. The relocation process is administered by NuCompass.
Additional information on this process will be provided to you upon your
acceptance of this offer. In addition, if you incur a loss on the sale of your
home in excess of the amount reimbursed by the relocation policy, you will
receive a cash amount for the unreimbursed loss amount which will be grossed-up
for taxes; this amount will not to exceed $400,000 (including the tax gross-up).
The relocation benefit is based upon the expectation that you will be employed
with the Company for one year or more. Should you voluntarily terminate your
employment within 12 months of your start date, you will be required to
reimburse the Company for relocation benefits paid to you, or on your behalf, to
the extent permitted by applicable law.


If you accept this offer, you will receive a one-time signing bonus in the gross
amount of $815,000, which will be paid not later than March 31, 2017. Please
note that the amount paid will be net of applicable tax withholdings. This bonus
is based upon the expectation that you will be employed with the Company for two
years or more. By accepting this offer, you expressly agree that should you
voluntarily terminate your employment or be terminated for cause, you will
reimburse the Company for 100% of the bonus if the termination occurs within the
first 12 months, 50% of the bonus if the termination occurs after one year and
within the first 18 months, and 25% of the bonus if the termination occurs after
the first 18 months and within the first 24 months.


In addition to your salary, this position is eligible to participate in
Veritiv’s Annual Incentive Plan (AIP). The AIP is an incentive plan that
provides you with an opportunity to share in the financial success of the
Company through a bonus based on both the Company’s performance and your own
individual performance. Subject to the terms of the AIP, your current annual
target bonus amount is 70% of your annual base salary, or $315,000. For your
initial year of employment, your bonus will be pro-rated for the portion of the
performance period that you are employed by the Company and will not be less
than $75,000. For your first full year of employment (2017), your AIP bonus will
be calculated using the higher of target (100%) or actual Company performance.
For your second full year of employment (2018), your AIP bonus will be
calculated using the higher of target (50%) or actual Company performance. The
individual performance component remains in effect for all years.


You will also be eligible to participate in the Veritiv Long-Term Incentive
(LTI) Plan. The LTI is an equity incentive plan. Subject to the terms of the
LTI, your current target grant value is $540,000. Grants have a


1000 Abernathy Road NE, Suite 1700, Atlanta, GA 30328 | 770 391 8200 |
veritivcorp.com
Offer Letter – Salaried Exempt

--------------------------------------------------------------------------------




three-year performance period and are paid out at the end of the performance
period based on attainment of specified business goals. LTI awards are made in
the form of restricted stock (20% of grant value) and performance stock units
(80% of grant value). Additional information will be sent to you following the
grant date.


You will be eligible for benefits on your first day of employment. Veritiv’s
competitive benefits program provides options for medical, dental, vision, and
life insurance for you and your dependents, as well as time off, disability and
life insurance, retirement savings benefits, and more. You will have 31 days
from your eligibility date to enroll in benefits. You will receive information
on how to enroll in benefits after your first day of employment.


You will also be eligible for up to five weeks of vacation on an annual accrual
basis.


This offer of employment is contingent upon successful completion of a drug
screen, background investigation, and reference check. Upon your acceptance of
this offer, I will provide you with the necessary forms and instructions to
start these processes.


Pursuant to the Immigration Reform and Control Act (IRCA), you must also verify
your identity and authorization to work. Therefore, if you accept this offer,
you will be required to complete an I-9 Employment Eligibility Verification Form
no later than the first day of employment. Additionally, within three business
days of the date your employment begins, you will need to supply acceptable
documentation of your identity and work authorization. A complete list of
acceptable documents is available at
http://www.uscis.gov/sites/default/files/files/form/i-9.pdf.


Finally, this offer is also contingent upon your signing and returning the
enclosed Noncompetition Agreement.


This employment offer is based upon your skills and abilities, not because of
confidential, trade secret, or other proprietary information of your former
employer(s) which you may have knowledge. By accepting this offer, you expressly
agree that:


1)
You have not retained and will not retain any documents (in whatever form,
whether hard copy or electronic) containing confidential, trade secret, or
proprietary information belonging to any of your former employers;

2)
You have maintained and will continue to maintain your duty of loyalty to your
former employer until your termination date with that employer;

3)
During your employment with Veritiv, you will not utilize or disclose any
confidential, trade secret, or proprietary information belonging to any of your
former employers; and

4)
If you are subject to a non-compete agreement and/or any other restrictive
covenant with a former employer or any other entity, you have advised us of the
existence of that restrictive covenant and have truthfully and accurately
represented to us your understanding that the restrictive covenant will not
prevent you from performing the duties of the position that we have offered you.



Please note that your employment with Veritiv is on an at-will basis and is not
guaranteed for any length of time. This means that both you and the Company may
terminate the employment relationship at any time, for any reason, with or
without cause or notice, and in accordance with applicable law. Additionally,
the terms and conditions of your employment, including but not limited to your
position, job responsibilities, compensation, and benefits, may be altered by
the Company at its sole discretion.


To accept this offer, please sign this letter and return it to me by September
23, 2016.
 
I am delighted that you are considering joining the Veritiv team and believe
that you will find this opportunity to be personally and professionally
rewarding. Please feel free to contact me with any questions.




2
Offer Letter – Salaried Exempt

--------------------------------------------------------------------------------








Yours Truly,




/s/ Elizabeth Patrick
Elizabeth Patrick
SVP, Chief HR Officer






ACCEPTED & AGREED:






/s/ Tracy L. Pearson                September 22, 2016                
Tracy Pearson                        Date




3
Offer Letter – Salaried Exempt